SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant ☒ Filed by a party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14(a)(12) Armco Metals Holdings,Inc. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: Common stock 2. Aggregate number of securities to which transaction applies: 12,750,000 shares 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $2.45 per share. Solely for the purpose of calculating the filing fee, the per unit price is equal to the average and low prices of the common stock of Armco Metal Holdings, Inc. on June 17, 2014 on a post-split basis 4. Proposed maximum aggregate value of the transaction: 5. Total fee paid: ☒ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: NOTICE OF 2 TO BE HELD ON [●], 2014 We will hold the 2014 Annual Meeting of Stockholders of Armco Metals Holdings, Inc. at the Crowne Plaza Hotel & Resorts, 1221 Chess Drive, Foster City , California 94404 on [●], 2014 at [●] local time. At the annual meeting you will be asked to vote on the following matters: ● the election of five directors, ● the ratification of the appointment of MaloneBailey , LLP as our independent registered public accounting firm, ● the approval of an Amendment to our Articles of Incorporation increasing in the number of authorized shares of our common stock; ● the approval of the issuance of securities in connection with the acquisition of 31.37% of Draco Resources, Inc., ● the approval of the third amendment to our Amended and Restated 2009 Stock Incentive Plan to increase the number of shares of our common stock authorized for issuance under the plan; and ● any other business as may properly come before the meeting. The Board of Directors has fixed the close of business on [●] , 2014 as the Record Date for determining the stockholders that are entitled to notice of and to vote at the 2014 Annual Meeting and any adjournments thereof. All stockholders are invited to attend the annual meeting in person. Your vote is important regardless of the number of shares you own. Please vote your shares by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials, or, if you request printed copies of the proxy materials by mail, you can also vote by mail, by telephone or by facsimile. By Order of the Board of Directors /s/ Kexuan Yao San Mateo, CA Kexuan Yao [●] , 2014 Chairman and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on [●] , 2014 : This proxy statement, along with our Annual Report on Form 10-K for the year ended December 31, 2013, as amended, are available free of charge on our website www.armcometals.com . ARMCO METALS HOLDINGS, INC. PROXY STATEMENT 2 OF STOCKHOLDERS TABLE OF CONTENTS Page No. General Information 2 Summary Term Sheet Relating to Proposal 4 3 Proposal 1 - Election of directors 7 Proposal 2 - Ratification of appointment of MaloneBailey, LLP 9 Proposal 3 - Approval of an Amendment to our Articles of Incorporation increasing in the number of authorized shares of our common stock 10 Proposal 4- Approval of the issuance of securities in connection with the acquisition of 31.37% of Draco Resources, Inc. 12 Proposal 5 - The approval of the third amendment to our Amended and Restated 2009 Stock Incentive Plan to increase the number of shares of our common stock authorized for issuance under the plan 41 Other Matters 47 Dissenter’s Rights 47 Corporate Governance 47 Executive Compensation 53 Principal Stockholders 56 Certain Relationships and Related Transactions 58 Stockholder Proposals to be Presented at the Next Annual Meeting 59 Availability of Annual Report on Form 10-K 60 Stockholders Sharing the Same Last Name and Address 60 Where You Can Find More Information 60 Appendix A Amendment to 2009 Plan Appendix B Share Exchange Agreement dated April 15, 2014 by and between Armco Metals Holdings, Inc., Draco Resources, Inc. and the shareholders of Draco Resources, Inc., as amended on May 7, 2014, and as further amended on August 25, 2014 and September 22, 2014. Appendix C Opinion of Scalar Group, Inc. (dba Scalar Analytics) dated July 2, 2014 FORWARD-LOOKING STATEMENTS This proxy statement contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are based on our current expectations and involve risks and uncertainties which may cause results to differ materially from those set forth in the statements. The forward-looking statements may include statements regarding actions to be taken in the future. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-looking statements should be evaluated together with the many uncertainties that affect our business, particularly those set forth in the section on forward-looking statements, Proposal 4, in the risk factors in Item 1.A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 as filed with the Securities and Exchange Commission, as amended (the “2013 10-K”) and our subsequent filings with the Securities and Exchange Commission. 1 Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies PROXY STATEMENT FOR 2 General Information The accompanying proxy is solicited by the Board of Directors of Armco Metals Holdings, Inc. for use at our 2014 Annual Meeting of Stockholders to be held on [●] , 2014, or any adjournment or postponement thereof, for the purposes set forth in the accompanying Notice of 2014 Annual Meeting of Stockholders. The date of this proxy statement is [●] , 2014, the approximate date on which this proxy statement and the enclosed proxy were first sent or made available to our stockholders. This proxy statement and the accompanying proxy card are being mailed to owners of our common shares in connection with the solicitation of proxies by the Board of Directors for the 2014 Annual Meeting of Stockholders. This proxy procedure is necessary to permit all common stockholders, many of whom live throughout the United States and are unable to attend the 2014 Annual Meeting in person, to vote. We will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. Electronic Access . To access our proxy statement and 2013 10-K electronically, please visit our corporate website at www.armcometals.com . The information which appears on our website is not part of this proxy statement. Voting Securities . Only our stockholders of record as of the close of business on [●] , 2014, the Record Date for the 2014 Annual Meeting, will be entitled to vote at the meeting and any adjournment thereof. As of that date, there were [55,318,945] shares of our common stock issued and outstanding, all of which are entitled to vote with respect to all matters to be acted upon at the 2014 Annual Meeting. Each holder of record as of that date is entitled to one vote for each share held. In accordance with our by-laws, the presence of at least 33 1/3% of the voting power, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum which is required in order to hold 2014 Annual Meeting and conduct business. Presence may be in person or by proxy. You will be considered part of the quorum if you voted on the Internet, by telephone, by facsimile or by properly submitting a proxy card or voting instruction form by mail, or if you are present and vote at the 2014 Annual Meeting. Votes for and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. Broker Non-Votes . A broker non-vote occurs when a broker submits a proxy card with respect to shares held in a fiduciary capacity (typically referred to as being held in “street name”) but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. The routine matter to be voted upon at our 2014 Annual Meeting is the ratification of the appointment of our independent registered public accounting firm. The remaining proposals to be voted on at our 2014 Annual Meeting are not considered routine matters. 2 Voting of Proxies . All valid proxies received prior to the meeting will be exercised. All shares represented by a proxy will be voted, and where a proxy specifies a stockholder’s choice with respect to any matter to be acted upon, the shares will be voted in accordance with that specification. If no choice is indicated on the proxy, the shares will be voted by the individuals named on the proxy card as recommended by the Board of Directors. A stockholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is exercised, by delivering to our Corporate Secretary a written instrument revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. A stockholder wanting to vote in person at the 2014 Annual Meeting and holding shares of our common stock in street name must obtain a proxy card from his or her broker and bring that proxy card to the 2014 Annual Meeting, together with a copy of a brokerage statement reflecting such share ownership as of the Record Date. Board of Directors Recommendations . The Board of Directors recommends a vote FOR proposals 1, 2, 3, 4 and 5. Attendance at the Meeting . You are invited to attend the annual meeting only if you were an Armco Metals stockholder or joint holder as of the close of business on [●] , 2014, the Record Date, or if you hold a valid proxy for the 2014 Annual Meeting. In addition, if you are a stockholder of record (owning shares in your own name), your name will be verified against the list of registered stockholders on the Record Date prior to your being admitted to the annual meeting. If you are not a stockholder of record but hold shares through a broker or nominee (in street name), you should provide proof of beneficial ownership on the Record Date, such as a recent account statement or a copy of the voting instruction card provided by your broker or nominee. The meeting will begin at local time. Check-in will begin at local time. Communication with our Board of Directors. You may contact any of our directors by writing to them c/o Armco Metals Holdings, Inc., One Waters Park Drive, Suite 98, San Mateo, CA 94403. Each communication should specify the applicable director or directors to be contacted as well as the general topic of the communication. We may initially receive and process communications before forwarding them to the applicable director. We generally will not forward to the directors a stockholder communication that is determined to be primarily commercial in nature, that relates to an improper or irrelevant topic, or that requests general information about Armco Metals. Concerns about accounting or auditing matters or communications intended for non-management directors should be sent to the attention of the Chairman of the Audit Committee at the address above. Our directors may at any time review a log of all correspondence received by Armco Metals that is addressed to the independent members of the Board and request copies of any such correspondence. Who can help answer your questions? If you have additional questions after reading this proxy statement, you may seek answers to your questions by writing, calling or emailing: Armco Metals Holdings, Inc. Attention: Caiqing (Christina) Xiong, Corporate Secretary One Waters Park Drive, Suite 98 San Mateo, California 94403 Telephone: (650) 212-7620 Facsimile: (650) 212-7630 SUMMARY TERM SHEET RELATING TO PROPOSAL 4 This summary term sheet highlights selected information from this proxy statement and may not contain all of the information that is important to you. We urge you to read carefully the entire proxy statement, the annexes, and the other documents to which we refer or incorporate by reference in order to fully understand the acquisition and the related transactions. See “Where You Can Find More Information” on page 41. Each item in this summary refers to the page of this proxy statement on which that subject is discussed in more detail. 3 Parties to the Draco Acquisition ( See page ). Armco Armco Metals Holdings, Inc. is a publicly traded Nevada corporation. We engage in the business of metal ore trading and distribution and scrap metal recycling. Our operations are conducted primarily in China. In our metal ore trading and distribution business, we import, sell and distribute to the metal refinery industry in China, a variety of metal ore that includes iron, chrome, nickel, copper, titanium and manganese ore, as well as non-ferrous metals, and coal. We obtain these raw materials from global suppliers primarily in Brazil, India, Indonesia, Ukraine and the United States and distribute them in China. In addition, we provide sourcing and pricing services for various metals to our network of customers. In our scrap metal recycling business, we recycle scrap metal at our recycling facility and sell the recycled product to steel mills in China for use in the production of recycled steel. Our recycling facility commenced formal operations in the third quarter of 2010, and is located in Banqiao Industrial Zone, part of Lianyungang Economic Development Zone, in the Jiangsu province of China. Our principal executive offices are located at One Waters Park Drive, Suite 98, San Mateo, CA 94403, and our telephone number is (650) 212-7620. Draco (see page) Draco Resources, Inc., or “Draco,” a wholly-owned subsidiary of Metawise Group, Inc., a California corporation that we refer to as “Metawise.” was formed as a line of business within Metawise Group, Inc. on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to iron ore fines in Alabama. Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of iron ore fines for Metawise. Metawise has certain rights to sell up to 5 million metric tons of iron ore fines, which we refer to as the “Material,” under an agreement with a third party that owns the Material. On April 2, 2014 Metawise and Draco entered into a Commodities Purchase Agreement related to the Material pursuant to which Draco will act as a reseller of the Material and it will generate revenues based upon the difference between the sales price of the Material to third parties and what it pays Metawise for the Material. On June 23, 2014, Draco, Metawise and certain of the Metawise Nominees entered into a Security Pledge Agreement pursuant to which the Metawise Nominees, who are parties to this agreement, pledged the net profit gains from the Greenfield Agreements and all of their voting rights related thereto to Draco. The pledge, which is limited to any operations of Metawise associated with the Greenfield Agreements, remains in effect so long as the Greenfield Agreements are in effect. Draco’s principal executive offices are located at 1065 E. Hillside Boulevard, Suite 315, Foster City, CA 94404 and its telephone number is (650) 212-7900. Shareholder of Draco Draco’s common stock, which is its only class of equity securities, is currently owned by Metawise. Immediately following the closing of the Draco Acquisition, Metawise will distribute the Acquisition Shares (as defined below) Shares to the following individuals in the percentages set forth opposite their respective names below. We refer to these individuals as the “Metawise Nominees.” After this distribution, Metawise will not own any of the Acquisition Shares. Metawise Nominee % of Acquisition Shares to be Distributed by Metawise Songqiang Chen % Jian Fang % Changli Yan % Hongye Chen % Fajie Wang % Honglin Zhang % Tong Huang % Hongbing Lin % % 4 The Draco Acquisition ( See page ). On April 15, 2014 we entered into a Share Exchange Agreement with Draco and the Metawise Nominees identified below. On May 7, 2014 we entered into an amendment to the Share Exchange Agreement to add Metawise as a party to the agreement. Further, on August 25, 2014 we entered into a second amendment to the Share Exchange Agreement to modify certain terms of the original agreement. Finally, on September 22, 2014 we entered into a third amendment to the Share Exchange Agreement to further modify the terms as described below. When used herein, the term “Share Exchange Agreement” also includes the three amendments. The material terms of the Share Exchange Agreement provide: ● at closing we will acquire 31.37% of the outstanding capital stock of Draco from Metawise in exchange for 40,000,000 (the “Acquisition Shares”) of our newly issued common stock. We refer to this as the “Draco Acquisition”; ● at closing we will also issue two finders an aggregate of 4,800,000 shares (the “Compensation Shares”) of our newly issued common stock as compensation for their services to us in connection with the Draco Acquisition. This will represent approximately 4.8% of our outstanding common stock on the date of issuance. Following the completion of the Draco Acquisition, as giving effect to the distribution of the Acquisition Shares by Metawise to the Metawise Nominees, the Metawise Nominees will own, by virtue of the issuance of the Acquisition Shares, approximately 40% of our then outstanding common stock, giving effect to the issuance of the Compensation Shares, but excluding any additional shares of our common stock issuable upon the exercise of outstanding options or warrants. As a result of the Draco Acquisition, our stockholders’ existing share ownership and voting power will be diluted by the issuance of 44,800,000 newly issued shares of our common stock, which represent approximately 81% of our outstanding common stock as of September [22], 2014. Accounting Treatment of the Draco Acquisition ( See page ) . We will use the equity method to account for investments in Draco which gives Armco the ability to exercise influence over operating and financial policies of the investee. Armco will include the proportionate share of earnings and/or losses of equity method investees in equity income (loss) — net in consolidated statements of income. The carrying value of our equity investment will be reported in equity method investments in our consolidated balance sheets. Board of Directors and Management of Armco Following the Draco Acquisition ( See page ). Currently, Armco’s Board of Directors consists of five individuals. As described in Proposal 1 appearing elsewhere in this proxy statement, at the 2014 Annual Meeting our stockholders are voting upon the election of five directors, three of whom are current members of the Board that are standing for re-election and the remaining two are new director nominees, including Songqiang Chen and Shiqing Yue. Mr. Chen is Chief Executive Officer of both Metawise and Draco and is Metawise’s principal shareholder. Mr. Yue is an unrelated third party who was nominated by the Nominating and Corporate Governance Committee to serve as an independent director. The election of these two director nominees to our Board is not contingent upon the approval of Proposal 4. Basis of Stockholder Approval Requirement ( See page ). Our common stock is listed on the NYSE MKT, and we are subject to the NYSE MKT’s listing standards set forth in the NYSE MKT Company Guide. Although we are not required to obtain shareholder approval under Nevada law in connection with the Draco Acquisition, we are required under Section 712 of the NYSE MKT Company Guide to seek stockholder approval of our proposed issuance of the Shares and the Compensation Shares at the closing of the Draco Acquisition. 5 Vote Required ( See page ). Each share of our common stock outstanding on the Record Date for the determination of shareholders entitled to vote at the meeting will be entitled to one vote, in person or by proxy, on each matter submitted for the vote of stockholders. The approval of Proposal 4 requires the affirmative vote of the holders of a majority of the shares of our common stock casting votes in person or by proxy at the 2014 Annual Meeting. The number of such affirmative votes must be at least a majority of the required quorum for the 2014 Annual Meeting, which is 33 1/3% of our issued and outstanding shares of common stock on the Record Date. When the Draco Acquisition is Expected to be Completed ( See page ). We currently anticipate that the Draco Acquisition will be completed within 10 business days following the 2014 Annual Meeting, assuming Proposal 4 is approved at the meeting. Recommendation of Our Board of Directors as to Proposal 4 Our Board of Directors unanimously recommends that you vote FOR Proposal 4. Opinion of Scalar Group, Inc. (See page ) Under the terms of the Share Exchange Agreement as executed in April 2014, we were initially seeking to acquire 100% of Draco’s outstanding stock in exchange for shares of our common stock and a warrant to purchase additional shares. Scalar Group, Inc. (dba Scalar Analytics) referred to as Scalar, previously delivered its opinion to our Board of Directors that as of July 2, 2014, and based upon and subject to the factors and assumptions set forth therein, the initial consideration we were to issue in Draco in exchange for 100% of Draco’s outstanding capital stock was fair, from a financial point of view, to the holders of our common stock, on the basis of and subject to the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Scalar in preparing its opinion. Once the parties agreed to a modification in the terms of the Share Exchange Agreement to reduce the percentage of equity interest in Draco we were seeking to acquire to 31.37% of Draco’s outstanding capital stock and to amend the consideration we will issue in the transaction as evidenced by the September 22, 2014 amendment, our Board did not seek an update of the fairness opinion from Scalar. Scalar’s opinion only addressed the fairness from a financial point of view to our common stockholders, as of July 2, 2014, of the initial acquisition consideration and did not address any other aspect or implication of Draco or the Draco Acquisition, including the modification to the terms of the Draco Acquisition set forth in the September 22, 2014 amendment to the Share Exchange Agreement . The summary of Scalar’s opinion in this proxy statement is qualified in its entirety by reference to the full text of its written opinion, which is included as Appendix C to this proxy statement and sets forth the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Scalar in preparing its opinion. However, Scalar’s opinion and the related analyses set forth in this proxy statement are not intended to be, and do not constitute, a recommendation to our Board of Directors or any stockholder as to how to act or vote with respect to Proposal 4 or related matters. Interests of the Company’s Executive Officers and Directors in the Draco Acquisition ( See page ). We do not believe that any of our officers or directors have any interests in the Draco Acquisition, other than their interests as our stockholders generally, that are different from your interests as an Armco stockholder. However, we have entered into various transactions with Metawise, Draco and their affiliates which are described later in this proxy statement. Interests of the Finders ( See page ). At the closing of the Draco Acquisition, China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) will each be issued 2,400,000 shares of our common stock as compensation for acting as finders in the Draco Acquisition, the payment of which is contingent upon the closing of the Draco Acquisition. We have contractual relationships with each of these entities. 6 Conditions That Must Be Satisfied or Waived for the Draco Acquisition to Occur (
